               Case 1:15-cv-02106-ER Document 211 Filed 06/23/20 Page 1 of 3




Aelish M. Baig
AelishB@rgrdlaw.com




                                                 June 19, 2020

                                                                                              VIA ECF

Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:        Villela v. Chemical and Mining Company. of Chile, Inc.
                      No. 1:15-cv-02106-ER-GWG (S.D.N.Y.)

Dear Judge Ramos:

       We represent Class Representative Council of the Borough of South Tyneside Acting in Its
Capacity as the Administering Authority of the Tyne and Wear Pension Fund (“Plaintiff”) in the
above-captioned action. We write for two reasons: (1) to request oral argument; and (2) to move
for permission to file certain documents under seal. As explained herein, however, Plaintiff does
not agree that information designated confidential by defendant Chemical and Mining Company of
Chile Inc. (a/k/a Sociedad Química y Minera de Chile S.A.) (“Defendant”) should remain under
seal.

I.         Request for Oral Argument

       We request, pursuant to Rule 2.D. of the Court’s Individual Practices, oral argument on
Defendant’s motion for partial summary judgment and its motion to exclude. See ECF No. 169
(Notice of SQM’s Motion for Summary Judgment on Loss Causation and Damages); ECF No. 173
(Notice of SQM’s Motion to Exclude Testimony of Plaintiff’s Expert, Steven Feinstein).

II.        Motion for Permission to File Certain Documents Under Seal

           Additionally, we move to file the following under seal:

                     Selected exhibits attached to the Omnibus Declaration of Aelish M. Baig in Support
                      of Plaintiff’s Opposition to SQM’s Motion for Summary Judgment, Opposition to
                      SQM’s Motion to Exclude the Testimony of Plaintiff’s Expert, Steven Feinstein, and
                      Response to SQM’s Local Rule 56.1 Statement of Material Undisputed Facts.


Cases\4817-4783-8400.v1-6/19/20
               Case 1:15-cv-02106-ER Document 211 Filed 06/23/20 Page 2 of 3




Honorable Edgardo Ramos
June 19, 2020
Page 2


         On July 17, 2017, the Court entered a protective order in this matter (ECF No. 74) (the
“Protective Order”) that allows any party to designate as “CONFIDENTIAL” information or
documents containing certain private or confidential information. ECF No. 74 at 3-4. A party to
this action that files papers with the Court containing confidential information must do so pursuant
to the Court’s Electronic Case Filing Rules & Instructions. Id. at 9-10. The above-referenced
filings contain or reference information designated Confidential by Defendant and certain non-
parties.

       The materials designated Confidential should not be sealed from public access “‘absent the
most compelling reasons.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 123 (2d Cir.
2006) (emphasis in original) (citation omitted); see Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir.
2019) (“‘continued sealing of documents’” submitted to a court in summary judgment proceedings
“‘may be justified only with specific, on-the-record findings that sealing is necessary to preserve
higher values’” than the common law and First Amendment “‘and only if the sealing order is
narrowly tailored to achieve that aim’”) (citation omitted). “‘“[A]ny party . . . may request at any
time that a “Confidential” designation be removed from any document or information.”’” Lugosch,
435 F.3d at 126 (citations omitted).

         No such reasons exist here, and Plaintiff so requests. Not only is the information at issue
stale, it has been the subject of extensive public reporting. Indeed, some of it is publicly available
information that has nevertheless been designated Confidential. Absent identification of “particular
circumstances surrounding the production of a contested document” showing that sealing or
redaction is merited, the designations should be removed and the documents filed publicly on the
docket. Id.

        As required under the Protective Order and the Court’s Electronic Case Filing Rules &
Instructions §6.1, Plaintiff will file redacted versions of the following because they contain or refer
to information that has been designated as Confidential under the Protective Order:

                     Plaintiff’s Opposition to SQM’s Motion for Summary Judgment on Loss Causation
                      and Damages;

                     Opposition to SQM’s Motion to Exclude the Testimony of Plaintiff’s Expert, Steven
                      Feinstein; and

                     Plaintiff’s Response to SQM’s Local Rule 56.1 Statement of Material Undisputed
                      Facts in Support of Its Motion for Summary Judgment on Loss Causation and
                      Damages.



Cases\4817-4783-8400.v1-6/19/20
              Case 1:15-cv-02106-ER Document 211 Filed 06/23/20 Page 3 of 3




Honorable Edgardo Ramos
June 19, 2020
Page 3


           Plaintiff will deliver courtesy copies in accordance with the Court’s Individual Practices.

                                                 Respectfully submitted,



                                                 AELISH M. BAIG

AMB:drd




   The motion to file documents under seal is GRANTED. The plaintiff is directed to refile Doc. 209
   under seal via ECF, in accordance with Section 3 of the Court's Individual Practices.

   The parties are directed to confer regarding the plaintiff's request to unseal certain portions of Doc.
   209. They are further directed to submit a joint letter under seal to the Court by Monday, June 29,
   listing the specific documents the plaintiff wishes to unseal, any objections the defendant may have,
   and the plaintiff's response to those objections.

   SO ORDERED.




              June 23, 2020




Cases\4817-4783-8400.v1-6/19/20
